DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-16, 18-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pantar et al. (Pub. No. US 2021/0191928 A1, hereinafter “Pantar”).
Regarding claim 1, Pantar teaches:
retrieving a set of resources from at least one backend collection of resources in response to a resource query, each resource having an associated backend resource type comprising one or more backend resource attribute (Pantar – the search module 330 is configured to receive an enterprise search query from a computing device [0041]. The search module is configured to generate the search results by performing a full-text search using the term(s) entered by a user via the full-text search field. In a full-text search, a search engine examines all of the words in every stored document as it tries to match search criteria (e.g. text specified by a user). Full-text queries may perform linguistic searches against text data in full-text indexes by operating on words and phrases based on rules of a particular language [0043].) 
identifying at least one view from a set of predefined views that is satisfied by the retrieved set of resources, wherein the identifying includes, for each backend resource attribute of the retrieved set of resources, verifying existence of a transformation between the backend resource attribute and a corresponding frontend attribute associated with the at least one view; selecting a selected view from the identified at least one view based on a query intent derived at least in part from the resource query (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042]. The enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query (i.e. query intent) using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040].) 
and generating a representation of the retrieved set of resources according to the selected view (Pantar – the search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 3, Pantar teaches:
wherein the identifying at least one view in the set of predefined views that is satisfied by the retrieved set of resources includes determining the existence of at least one linking connection between each of the predefined views in the set of predefined views and the backend resource type associated with each resource of the retrieved set of resources, wherein each predefined view has an associated frontend attribute, and wherein each existing linking connection includes a transformation between each backend resource attribute of the backend resource type and a respective one of the frontend attribute (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042].)
Regarding claim 4, Pantar teaches:
analyzing the resource query to derive the query intent (Pantar – the enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query (i.e. query intent) using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040].)
Regarding claim 5, Pantar teaches:
wherein the generating the representation of the retrieved set of resources according to the selected view includes: for each backend resource attribute of the retrieved set of resources, applying the transformation to a value of the backend resource attribute to produce a value of a corresponding frontend attribute, and generating a representation of at least one display component associated with the frontend attributes (Pantar – the enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040]. The search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 6, Pantar teaches:
wherein the generating a representation of at least one display component associated with the frontend attributes includes: checking, for each display component, if at least one display condition of the display component is satisfied, and generating a representation of a particular display component only if at least one display condition of the particular display component is satisfied (Pantar – the database views and the search configurations may derive the authorization data and filter the output results based on the authorization data. In some examples, the search results for the enterprise search query are based on a determined based on a role of an end user from which the corresponding enterprise search query is received, with the enterprise search results being filtered based on the role of the end user (i.e. display condition) [0061].)
Regarding claim 7, Pantar teaches:
wherein the at least one backend collection of resources includes a database (Pantar – see Fig. 1 database servers 128 that facilitate access to one or more databases 130 [0017].)
Regarding claim 8, Pantar teaches:
wherein the database includes a relational database (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 9, Pantar teaches:
wherein the database includes a non-relational database (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 10, Pantar teaches:
wherein the at least one backend collection of resources includes an object storage system (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 11, Pantar teaches:
wherein the at least one backend collection of resources includes a file system (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 12, Pantar teaches:
outputting the generated representation of the retrieved set of resources as at least one of at least one file or at least one byte stream, and wherein the at least one file has a file format including one or more of: Portable Document Format (PDF), spreadsheet format, Hyper Text Markup Language (HTML) format, Extensible Markup Language (XML) format, plaintext format, JavaScript Object Notation (JSON) format, YAML Ain't Markup Language (YAML) (Pantar – the portal modules 140 can be utilized to process, author and maintain web pages that present content (e.g. user interface elements and navigational controls) to the user. The portal modules include a generation module, a communication module, a receiving module and a regenerating module. In addition, the portal modules can comply with web services standards and/or utilize a variety of Internet technologies including XML [0021].)
Regarding claim 13, Pantar teaches:
sending the resource query to one or more backend collection of resources (Pantar – the search module is configured to generate the search results by performing a full-text search using the term(s) entered by a user via the full-text search field. In a full-text search, a search engine examines all of the words in every stored document as it tries to match search criteria (e.g. text specified by a user). Full-text queries may perform linguistic searches against text data in full-text indexes by operating on words and phrases based on rules of a particular language [0043].)
Regarding claim 14, Pantar teaches:
wherein the resource query is sent via a network (Pantar – see Fig. 1, network 114 [0016].)
Regarding claim 15, Pantar teaches:
wherein the resource query is received from a client computer prior to the computer retrieving the set of resources from the at least one backend collection of resources (Pantar – the search module 330 is configured to receive an enterprise search query from a computing device [0041]. The search module is configured to generate the search results by performing a full-text search using the term(s) entered by a user via the full-text search field. In a full-text search, a search engine examines all of the words in every stored document as it tries to match search criteria (e.g. text specified by a user). Full-text queries may perform linguistic searches against text data in full-text indexes by operating on words and phrases based on rules of a particular language [0043].)
Regarding claim 16, Pantar teaches:
A computer system coupled to one or more backend collection of resources, the computer system comprising: (Pantar – see Fig. 1 client machine 116 and database servers 128 that facilitate access to one or more databases 130 [0016-0017].) 
a non-transitory computer readable storage medium for storing computer components (Pantar – see [0096], where a general purpose computer may store a computer program in a computer readable storage medium) 
and a computerized processor for executing the computer components, the computer components comprising: (Pantar – see [0089], where the example computer system includes a processor 802.)
a frontend interface including a query input interface and a result output interface, the query input interface configured to receive a resource query, (Pantar – in Fig. 7, 760, the enterprise search system receives an enterprise search query from a computing device [0056]. One or more of the view module 310, the configuration module 320, and the search module 330 are configured to provide a variety of user interface functionality, such as generating user interfaces, interactively presenting user interfaces to the user, receiving information from the user, and so on [0033].)
a query executor configured to: receive the resource query from the query input interface, (Pantar – the search module 330 is configured to receive an enterprise search query from a computing device [0041].)
and in response to the received resource query, retrieve a set of resources from at least one of the backend collections of resources, each resource having an associated backend resource type comprising one or more backend resource attribute, (Pantar – the search module is configured to generate the search results by performing a full-text search using the term(s) entered by a user via the full-text search field. In a full-text search, a search engine examines all of the words in every stored document as it tries to match search criteria (e.g. text specified by a user). Full-text queries may perform linguistic searches against text data in full-text indexes by operating on words and phrases based on rules of a particular language [0043].)
a view selector configured to: identify at least one view from a set of predefined views that is satisfied by the retrieved set of resources, (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042].)
wherein the identifying includes, for each backend resource attribute of the retrieved set of resources, verifying existence of a transformation between the backend resource attribute and a corresponding frontend attribute associated with the at least one view, and select a selected view from the identified at least one view based on a query intent derived at least in part from the resource query, and (Pantar – the enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query (i.e. query intent) using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040].) 
a representation generator configured to: generate a representation of the retrieved set of resources according to the selected view, and provide the generated representation to the result output interface (Pantar – the search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 18, Pantar teaches:
wherein the view selector is configured to identify at least one view in the set of predefined views that is satisfied by the retrieved set of resources by: determining the existence of at least one linking connection between each of the predefined views in the set of predefined views and the backend resource type associated with each resource of the retrieved set of resources, wherein each predefined view has an associated frontend attribute, and wherein each existing linking connection includes a transformation between each backend resource attribute of the backend resource type and a respective one of the frontend attribute (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042].)
Regarding claim 19, Pantar teaches:
an intent classifier configured to: receive the resource query from the frontend interface, analyze the resource query to derive the query intent (Pantar – the enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query (i.e. query intent) using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040].)
Regarding claim 20, Pantar teaches:
wherein the representation generator is configured to generate the representation of the retrieved set of resources according to the selected view by: for each backend resource attribute of the retrieved set of resources, applying the transformation to a value of the backend resource attribute to produce a value of a corresponding frontend attribute, and generating a representation of at least one display component associated with the frontend attributes (Pantar – the enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040]. The search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 21, Pantar teaches:
wherein the representation generator is configured to generate a representation of at least one display component associated with the frontend attributes by: checking, for each display component, if at least one display condition of the display component is satisfied, and generating a representation of a particular display component only if at least one display condition of the particular display component is satisfied (Pantar – the database views and the search configurations may derive the authorization data and filter the output results based on the authorization data. In some examples, the search results for the enterprise search query are based on a determined based on a role of an end user from which the corresponding enterprise search query is received, with the enterprise search results being filtered based on the role of the end user (i.e. display condition) [0061].)
Regarding claim 22, Pantar teaches:
wherein the at least one of the backend collections of resources is part of the computer system (Pantar – Example 11 includes a system comprising: at least one processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform the method of any one of examples 1 to 10 (see Example 1) [0074].)
Regarding claim 23, Pantar teaches:
wherein the at least one of the backend collections of resources is separate from the computer system (Pantar – see Fig. 1 client machine 116 and database servers 128 that facilitate access to one or more                   databases 130 [0016-0017].)
Regarding claim 24, Pantar teaches:
wherein the at least one of the backend collections of resources is coupled to the computer system via at least one of a network or an Application Programming Interface (API) (Pantar – see [0017], where the enterprise application platform, web servers and Application Program Interface servers (API) can be coupled, and provide web and programmatic interfaces to, application servers. The application servers can be, in turn, coupled to one or more database servers to facilitate access to one or more databases.)
Regarding claim 25, Pantar teaches:
wherein the at least one of the backend collections of resources includes a database (Pantar – see Fig. 1 database servers 128 that facilitate access to one or more databases 130 [0017].)
Regarding claim 26, Pantar teaches:
wherein the database includes a relational database (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 27, Pantar teaches:
wherein the database includes a non-relational database (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 28, Pantar teaches:
wherein the at least one of the backend collections of resources includes an object storage system (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 29, Pantar teaches:
wherein the at least one of the backend collections of resources includes a file system (Pantar – the database modules can provide support services for access to the database(s) 130, which includes a user interface library. The database modules can provide support for object relational mapping, database independence, and distributed computing. The database modules can be utilized to add, delete, update, and manage database elements. In addition, the database modules can comply with database standards and/or utilize a variety of database technologies including SQL, SQLDBC, Oracle, MySQL, Unicode, JDBC, or the like [0022].)
Regarding claim 30, Pantar teaches:
wherein the result output interface is configured to: receive the representation of the retrieved set of resources from the representation generator, and output the representation of the retrieved set of resources as at least one of at least one file or at least one byte stream, and wherein the at least one file has a file format including one or more of: Portable Document Format (PDF), spreadsheet format, Hyper Text Markup Language (HTML) format, Extensible Markup Language (XML) format, plaintext format, JavaScript Object Notation (JSON) format, YAML Ain't Markup Language (YAML) (Pantar – the portal modules 140 can be utilized to process, author and maintain web pages that present content (e.g. user interface elements and navigational controls) to the user. The portal modules include a generation module, a communication module, a receiving module and a regenerating module. In addition, the portal modules can comply with web services standards and/or utilize a variety of Internet technologies including XML [0021].)
Regarding claim 31, Pantar teaches:
wherein the result output interface is further configured to: provide the at least one file to at least one of: a file system, an object storage system, a database, or a client computer (Pantar – the search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 32, Pantar teaches:
wherein the query input interface is further configured to: receive the resource query from a client computer (Pantar – in Fig. 7, 760, the enterprise search system receives an enterprise search query from a computing device [0056].)
Regarding claim 33, Pantar teaches:
wherein the client computer is coupled to the computer system via a network (Pantar – see Fig. 1, network 114 [0016].)
Regarding claim 34, Pantar teaches:
wherein the result output interface is configured to: receive the representation of the retrieved set of resources from the representation generator, output the representation of the retrieved set of resources as at least one file, and provide the at least one file to the client computer via the network (Pantar – the portal modules 140 can be utilized to process, author and maintain web pages that present content (e.g. user interface elements and navigational controls) to the user. The portal modules include a generation module, a communication module, a receiving module and a regenerating module. In addition, the portal modules can comply with web services standards and/or utilize a variety of Internet technologies including XML [0021]. The search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 35, Pantar teaches:
retrieving a set of resources from at least one backend collection of resources in response to a resource query, each resource having an associated backend resource type comprising one or more backend resource attribute (Pantar – the search module is configured to generate the search results by performing a full-text search using the term(s) entered by a user via the full-text search field. In a full-text search, a search engine examines all of the words in every stored document as it tries to match search criteria (e.g. text specified by a user). Full-text queries may perform linguistic searches against text data in full-text indexes by operating on words and phrases based on rules of a particular language [0043].) 
processing the resource query and the retrieved set of resources to select a selected view from a set of predefined views based at least in part on: for each backend resource attribute of the retrieved set of resources, at least one transformation that maps the backend attribute to a frontend attribute associated with at least one predefined view in the set of predefined views, and a query intent, derived at least in part from the resource query, associated with at least one predefined view in the set of predefined view; and (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042]. The enterprise search component 636 in Fig. 6 generates search results for the enterprise search query based on one or more terms of the enterprise search query (i.e. query intent) using the stored search configurations 638 to access data in the one or more fields of the stored database views corresponding to the stored search configurations 638. The search configurations 638 are used to bridge the gap between search results generated for enterprise search queries and database views generated for database queries [0048-0049]. Each search configuration may indicate the one or more fields of the table (i.e. attributes) of the corresponding stored database view [0040].)
generating a representation of the retrieved set of resources according to the selected view (Pantar – the search module is configured to cause the generated search results to be displayed on the computing device. For example, the search module may display the generated search results via a GUI of a software application [0044].)
Regarding claim 36, Pantar teaches:
wherein the at least one predefined view associated with the query intent, and the at least one predefined view associated with the frontend attributes, includes the selected view (Pantar – the search module is configured to generate search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configurations to access data in the one or more fields of the tables of the stored database views (i.e. predefined views) corresponding to the stored search configurations. The generated search results for the enterprise search query may comprise the accessed data from the one or more fields of the tables of the stored database views corresponding to the stored search configurations [0042].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pantar in view of Gutierrez et al. (Pub. No. US 2021/0149899 A1, hereinafter “Gutierrez”).
Regarding claim 2, Pantar does not appear to teach:
wherein the identifying at least one view in the set of predefined views that is satisfied by the retrieved set of resources is based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes
However, Gutierrez teaches:
wherein the identifying at least one view in the set of predefined views that is satisfied by the retrieved set of resources is based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes (Gutierrez – Fig. 9 illustrates a set of nodes where the analytics server identifies as related based on known factors, such as being attached in a monitored electronic communication or having a matching unique identifier. As depicted, the analytics server may establish known links between nodes in the graph 900. Each node may represent a file, user, or a workflow component. For instance, the node 910A represents a user, nodes 910B/C/F represent different files, node 910D represents a task, and node 910E represents an email message [0155].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Pantar and Gutierrez before them, to modify the system of Pantar with the teachings of Gutierrez of wherein the identifying at least one view in the set of predefined views that is satisfied by the retrieved set of resources is based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes. One would have been motivated to make such a modification to represent the different components of the system with a graph.
Regarding claim 17, Pantar does not appear to teach:
wherein the view selector is configured to identify at least one view in the set of predefined views that is satisfied by the retrieved set of resources based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes
However, Gutierrez teaches:
wherein the view selector is configured to identify at least one view in the set of predefined views that is satisfied by the retrieved set of resources based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes (Gutierrez – Fig. 9 illustrates a set of nodes where the analytics server identifies as related based on known factors, such as being attached in a monitored electronic communication or having a matching unique identifier. As depicted, the analytics server may establish known links between nodes in the graph 900. Each node may represent a file, user, or a workflow component. For instance, the node 910A represents a user, nodes 910B/C/F represent different files, node 910D represents a task, and node 910E represents an email message [0155].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Pantar and Gutierrez before them, to modify the system of Pantar with the teachings of Gutierrez of wherein the view selector is configured to identify at least one view in the set of predefined views that is satisfied by the retrieved set of resources based on a generated graph that includes: a first group of nodes representative of the set of predefined views, a second group of nodes representative of a set of display components associated with some of the predefined views in the set of predefined views, a third group of nodes representative of a set of frontend types associated with some of the display components in the set of display components, a fourth group of nodes representative of a set of frontend attributes associated with some of the frontend types in the set of frontend types, a fifth group of nodes representative of a set of backend resource attributes associated with some of the frontend attributes in the set of frontend attributes via a respective transformation, and a sixth group of nodes representative of a set of backend resource types including the backend resource type associated with each resource of the retrieved set of resources, the set of backend resource types associated with some of the backend resource attributes in the set of backend resource attributes. One would have been motivated to make such a modification to represent the different components of the system with a graph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166